DETAILED ACTION

1.	Claims 21-40 are presented for consideration.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 21, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification fails to disclose the subject matter of “determining the shortest total lag time between the network node and the target storage node”, and “causing, through the network node, the target storage node to respond to the request for the service along a path corresponding to the shortest total lag time”.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,819 [ hereinafter as ‘819 ], and claims 1-19 of U.S. Patent No. 9,106,663 [ hereinafter as ‘663 ], in view of Resch et al. [ US Patent Application No 2014/0317226 ].  The ‘819, and ‘663 patents disclose all the limitations of the current application, except determining, based on the data structure, the shortest total lag time between the network node and the target storage node; and causing, through the network node, the target storage node to respond to the request for the service along a path corresponding to the shortest total lag time.  However, Resch discloses determining, based on the data structure, the shortest total lag time between the network node and the target storage node  [ i.e. determines a send delay number to each DS unit of the subset of DS units that were determined to have the shortest time delays ] [ paragraph 0142 ]; and causing, through the network node, the target storage node to respond to the request for the service along a path corresponding to the shortest total lag time [ i.e. DS unit retrieves the pillar slice and sends it to DS processing unit ] [ paragraphs 0120-0125 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of ‘819, ‘663 patent with Resch because the teaching of Resch would enable to retrieve data in a reliable and secure manner regardless of failures of storage devices [ Resch, paragraph 0037 ].

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resch et al. [ US Patent Application No 2014/0317226 ], in view of Miura et al. [ US Patent Application No 2009/0138570 ].

5.	As per claim 21, Resch discloses the invention as claimed including a method comprising:
	receiving a user request for a service on a network connected device [ i.e. processing module receives slice retrieval request from a requester, which may be a user device ] [ 108, Figure 7; and paragraph 0081 ];
	identifying, from a plurality of storage nodes associated with the service [ i.e. slice of data segments ] [ Figure 1; and paragraphs 0046, and 0047 ], a target storage node associated with the request [ i.e. the request may include one or more of a slice name ] [ paragraph 0081 ];
	receiving, at a data manager associated with the network connected device [ paragraphs 0044, 0069, and 0115 ], a data structure comprising a first plurality of lag times corresponding to communications between a network node associated with the network connected device and the plurality of storage nodes [ i.e. determine time delays to send information between DS processing unit A or B to each of the plurality of DS units 1-4 ] [ Figures 18, and 19; and paragraphs 0116, 0138, and 0139 ];
	determining, based on the data structure, the shortest total lag time between the network node and the target storage node [ i.e. determines a send delay number to each DS unit of the subset of DS units that were determined to have the shortest time delays ] [ paragraph 0142 ]; and
	causing, through the network node, the target storage node to respond to the request for the service along a path corresponding to the shortest total lag time [ i.e. DS unit retrieves the pillar slice and sends it to DS processing unit ] [ paragraphs 0120-0125 ].
	Resch does not specifically disclose
	a second plurality of lag times corresponding to communications between each storage node of the plurality of storage nodes.
	Miura discloses
	a second plurality of lag times corresponding to communications between each storage node of the plurality of storage nodes [ i.e. determine latency among storage nodes ] [ paragraphs 0032, 0041, and 0047 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Resch, and Miura because the teaching of Miura would enable to determine the dynamic minimal and maximal latency by using the available bandwidth, the number of outstanding requests, priority and minimal roundtrip latency [ Miura, paragraph 0010 ].

6.	As per claim 22, Miura discloses receiving, from the data manager, a request for a replication latency topology of the plurality of storage nodes; and sending, to the data manager, based on the request for the replication latency topology, the data structure comprising the first plurality of lag times and the second plurality of lag times [ i.e. build a vector of response data of request storage node names, determination of an individual latency is based on the apriori knowledge of the daisy chain structure ] [ paragraphs 0035-41 ].

7.	As per claim 23, Miura discloses sending a control signal through the network node to the plurality of storage nodes; and receiving, based on the control signal, data indicative of the first plurality of lag times and the second plurality of lag times from the network node [ information regarding the distribution of and traffic flow between memory nodes and a master controller may be obtained ] [ paragraph 0042 ].

8.	As per claim 24, Resch discloses determining, based on the user request for the service, that the service is instantiated at the network node; and sending a control instruction from the network connected device to have the network node service the request for the service [ i.e. data retrieval request ] [ Abstract; and paragraph 0081 ].

9.	As per claim 25, Resch discloses in response to receiving the user request for the service, retrieving a threshold lag time; comparing the first plurality of lag times to the threshold lag time; and identifying, based on the comparing, a storage node of the plurality of storage nodes that is associated with a lag time of the first plurality of lag times that satisfies the threshold lag time to service the request for the service [ i.e. first time interval ] [ paragraphs 0096, 0108, and 0110 ].

10.	As per claim 26, Resch discloses in response to determining, based on the comparing, that none of the first plurality of lag times satisfies the threshold lag time, comparing the second plurality of lag times to the threshold lag time; and identifying, based on the comparing, a subset of the plurality of storage nodes that collectively are associated with a lag time of the second plurality of lag times which satisfies the threshold lag time to service the request for the service [ i.e. second time interval ] [ paragraphs 0096, 0108, and 0110 ].

11.	As per claim 27, Resch discloses wherein the request for the service comprises a request for a media content item [ paragraph 0006 ].

12.	As per claim 28, Resch discloses wherein the data manager and the network node are in an application layer, and wherein the plurality of storage nodes are in a data layer [ i.e. DS management unit and vault ] [ Figure 1; and paragraphs 0038, and 0040 ].

13.	As per claim 29, Resch discloses comparing performance data of the plurality of storage nodes to one or more service performance criteria; and selecting at least one storage node of the plurality of storage nodes based at least in part on determining the at least one storage node fulfills the one or more service performance criteria [ i.e. apply to the retrieval request based on data size indicator, priority indicator, performance indicator, vault utilization ] [ paragraphs 0082, 0091, and 0098 ].

14.	As per claim 30, Resch discloses providing, by each one of the plurality of storage nodes, a respective object identifier indicative of the performance data for each of the first and second plurality of storage nodes [ i.e. determine the devices’ and/or units’ loading, performance level of the system, status information, performance information ] [ paragraph 0041 ].

15.	As per claims 31-40, they are rejected for similar reasons as stated above in claims 21-30 ].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446